        Case 1:15-cr-10117-PBS Document 138 Filed 06/16/20 Page 1 of 16



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                         )
UNITED STATES OF AMERICA                 )
                                         ) Criminal No. 15-cr-10117-PBS
               v.                        )
                                         )
     ANDREW GORDON                       )
                                         )


     GOVERNMENT’S OPPOSITION TO DEFENDANT’S EMERGENCY MOTION
       FOR REDUCTION OF SENTENCE PURSUANT TO 18 U.S.C. § 3582(c)

       The United States hereby submits this Opposition to defendant Andrew Gordon’s

Emergency Motion for Reduction of Sentence (Doc. No. 135). The defendant seeks release on

conditions on the grounds that he has contracted COVID-19 while in custody at FCI Butner,

where he is serving a ten year sentence imposed by this Court following a conviction on five

counts of use of interstate commerce facilities in the commission of murder-for-hire. For the

following reasons, the motion should be denied.

I.     BACKGROUND

       The defendant was charged by complaint on April 15, 2015 and indicted on May 14,

2015 on one count of use of interstate commerce facilities in the commission of murder for hire.

A superseding indictment was returned on January 28, 2016 charging the defendant with five

counts of use of interstate commerce facilities in the commission of murder for hire. On March

3, 2016, a jury convicted the defendant on all five counts. On June 28, 2016, this Court imposed

a twenty year sentence of imprisonment. Following an appeal on the unit of prosecution, the

Court of Appeals effectively merged the five counts into one, and the Court re-sentenced the

defendant for 10 years imprisonment: the maximum period of incarceration allowable following
        Case 1:15-cr-10117-PBS Document 138 Filed 06/16/20 Page 2 of 16



the First Circuit’s ruling. The defendant is scheduled to be released by the Bureau of Prisons on

April 27, 2024.

       Andrew Gordon is an exceptionally dangerous man who attempted to hire a hit man to

kill his wife, a Massachusetts State Police trooper, and an elderly acquaintance. He asks this

Court to release him back into the community with almost four years left on his ten year

sentence—a sentence that is half of what the Court initially imposed after assessing all of the §

3553(a) factors. The defendant, who is incarcerated at FCI Butner, tested positive for COVID-

19 on June 2, 2020. Although he recently reported respiratory symptoms to the medical staff at

the facility, the medical professionals who examined him as recently as today concluded that the

defendant did not actually have the symptoms that he was reporting. See Exhibit A. He remains

asymptomatic. The inevitable conclusion is that the defendant was—and is—malingering.

       The defendant apparently thinks that he can trick this Court into granting the

extraordinary remedy of reducing his sentence by malingering and placing the medical

professionals who examined him at unnecessary risk of infection. Indeed, his conduct

demonstrates that he continues to resort to lying, deception and treating others with a callous

disregard to their safety in order to achieve his desired result. Finally, as the Court is aware, FCI

Butner is a medical facility and fully capable of providing the defendant with the medical care he

needs to combat COVID should he require treatment.

       Accordingly, the defendant’s motion should be denied without a hearing.

II.    APPLICABLE LEGAL FRAMEWORK

       Section 3582(c) begins with the principle that “a court may not modify a term of

imprisonment once it has been imposed.” 18 U.S.C. § 3582(c). The statute, adopted as part of the

Sentencing Reform Act of 1984, originally permitted judicial relief only upon a motion by the



                                                  2
           Case 1:15-cr-10117-PBS Document 138 Filed 06/16/20 Page 3 of 16



Director of Bureau of Prisons. The provision was amended by Section 603(b) of the First Step

Act, effective December 21, 2018. Under the statute as amended, the court may consider a

defendant’s motion for compassionate release following the exhaustion of his or her administrative

remedies with the BOP or 30 days after submitting a request to the appropriate Warden, whichever

is sooner:

       The court may not modify a term of imprisonment once it has been imposed
       except that, . . . the court, upon motion of the defendant after the defendant has
       fully exhausted all administrative rights to appeal a failure of the Bureau of
       Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from
       the receipt of such a request by the warden of the defendant’s facility, whichever
       is earlier, may reduce the term of imprisonment…

18 U.S.C. § 3582(c)(1)(A) (emphasis added). The First Step Act did not amend the eligibility

requirements for compassionate release, which are set forth in 18 U.S.C. § 3582(c)(1)(A) and

Section 1B1.13 of the United States Sentencing Guidelines. The court can only modify a sentence

if, “after considering the factors set forth in section 3553(a) to the extent they are applicable,” it

finds that “extraordinary and compelling reasons warrant such a reduction,” 18 U.S.C. §

3582(c)(1)(A)(i); or that the defendant is at least 70 years old and has served at least 30 years in

prison, among other things. 18 U.S.C. § 3582(c)(1)(A)(ii). In either case, the proposed reduction

must be “consistent with applicable policy statements issued by the Sentencing Commission.” 18

U.S.C. § 3582(c)(1)(A).

       The Application Notes to Section 1B1.13 describe the circumstances under which

“extraordinary and compelling reasons exist.” U.S.S.G. § 1B1.13 Application Note 1. These

include an assessment of the defendant’s medical condition, age, family circumstances, and other

reasons:

       (A) Medical Condition of the Defendant.—




                                                  3
        Case 1:15-cr-10117-PBS Document 138 Filed 06/16/20 Page 4 of 16



               (i) The defendant is suffering from a terminal illness (i.e., a serious and
               advanced illness with an end of life trajectory). A specific prognosis of life
               expectancy (i.e., a probability of death within a specific time period) is not
               required. Examples include metastatic solid-tumor cancer, amyotrophic
               lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

               (ii) The defendant is—

                      (I) suffering from a serious physical or medical condition,

                      (II) suffering from a serious functional or cognitive impairment, or

                      (III) experiencing deteriorating physical or mental health because of
                      the aging process,

               that substantially diminishes the ability of the defendant to provide self-care
               within the environment of a correctional facility and from which he or she
               is not expected to recover.

       (B) Age of the Defendant – The defendant (i) is at least 65 years old; (ii) is
       experiencing a serious deterioration in physical or mental health because of the
       aging process; and (iii) has served at least 10 years or 75 percent of his or her term
       of imprisonment, whichever is less.

       (C) Family Circumstances.—

               (i) The death or incapacitation of the caregiver of the defendant’s minor
               child or minor children.

               (ii) The incapacitation of the defendant’s spouse or registered partner when
               the defendant would be the only available caregiver for the spouse or
               registered partner.

U.S.S.G. § 1B1.13 Application Note 1.

       The policy statement is not the only source of criteria the court may apply in determining

whether “extraordinary and compelling reasons” exist to justify a reduction. Application Note 1(D)

permits the court to reduce a sentence where, “[a]s determined by the Director of the Bureau of

Prisons, there exists in the defendant’s case an extraordinary and compelling reason other than, or

in combination with, the reasons described in subdivisions (A) through (C).” Id. at App. Note

1(D). Accordingly, a court may grant compassionate release not only on grounds specified by the

                                                 4
          Case 1:15-cr-10117-PBS Document 138 Filed 06/16/20 Page 5 of 16



Sentencing Commission, but also those set forth in the relevant BOP regulation governing

compassionate release.

         That    regulation   appears   at   BOP    Program     Statement    5050.50,   available   at

https://www.bop.gov/policy/progstat/5050_050_EN.pdf. This program statement was amended

effective January 17, 2019, following passage of the First Step Act. It replaces the previous

program statement, 5050.49, CN-1.

         Program Statement 5050.50 contains standards that are both more extensive than and

slightly different from those stated in the § 1B1.13 policy statement. As is relevant here, the

program statement defines a “debilitated medical condition” as follows:

         Debilitated Medical Condition. RIS 1 consideration may also be given to inmates
         who have an incurable, progressive illness or who have suffered a debilitating
         injury from which they will not recover. The BOP should consider a RIS if the
         inmate is:

             •   Completely disabled, meaning the inmate cannot carry on any self-care and
                 is totally confined to a bed or chair; or

             •   Capable of only limited self-care and is confined to a bed or chair more than
                 50% of waking hours.

         The BOP’s review should also include any cognitive deficits of the inmate (e.g.,
         Alzheimer’s disease or traumatic brain injury that has affected the inmate’s mental
         capacity or function). A cognitive deficit is not required in cases of severe physical
         impairment, but may be a factor when considering the inmate’s ability or inability
         to reoffend.

Program Statement 5050.50 at 5.

         The program statement’s provisions regarding the class of inmates eligible for

compassionate release is also slightly different from the related provision in Section 1B1.13. To

the extent that the program statement and the policy statement conflict, it is the policy statement –


1
    RIS refers to a “reduction in sentence.” Program Statement 5050.50 at 4.

                                                   5
        Case 1:15-cr-10117-PBS Document 138 Filed 06/16/20 Page 6 of 16



i.e., the source directly authorized by statute – that is binding. An interpretation in the program

statement that does not contradict the policy statement, however, is entitled to some weight. See

Reno v. Koray, 515 U.S. 50, 61 (1995) (BOP program statements, which do not require notice and

comment, are entitled to “some deference” where they reflect a “permissible construction of the

statute”) (internal quotation marks omitted).

       The defendant bears the burden of proving that he is entitled to relief under 18 U.S.C. §

3582. See United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) (“If the defendant seeks

decreased punishment, he or she has the burden of showing that the circumstances warrant that

decrease); cf. United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (“[A] defendant, as

the § 3582(c)(2) movant, bears the burden of establishing that a retroactive amendment has actually

lowered his guidelines range in his case.”).

III.   ARGUMENT

       Defendant has not established that he satisfies the requirements of the statute. “[A] court

may reduce a term of imprisonment under the compassionate release provision if it: (1) finds that

extraordinary and compelling reasons warrant the reduction; (2) finds that the defendant will not

be a danger to the safety of any other person or the community; and (3) the sentencing factors

outlined in 18 U.S.C. §3553(a) weigh in favor of reduction.” United States v. Khawaja, 2020

WL 1940848 at *2 (D.N.H. April 22, 2020); United States v. Miamen, 2020 WL 19044490 at *2

(D.R.I. April 17, 2020). “The defendant has the burden of showing that he or she is entitled to a

sentence reduction.” Id. “The court has ‘broad discretion in deciding whether to grant or deny a

motion for sentence reduction.’” Id. (citation omitted). Defendant cannot satisfy the three

prongs of the standard.




                                                6
        Case 1:15-cr-10117-PBS Document 138 Filed 06/16/20 Page 7 of 16



       As the Court no doubt recalls, the defendant’s murder-for-hire plot was egregious, and he

has shown no genuine remorse for his conduct. The federal case arose after the defendant had

been arrested and charged by the state for trying to hire someone to kill or severely injure his

wife. While the defendant was awaiting trial at the Billerica House of Correction on those state

charges, he decided that the best way to make his state case disappear was to hire another hit

man to murder the witnesses against him: Trooper Andrew Graham, 2 who had posed as the hit

man that the defendant tried to hire to murder his wife, and Frank Perlak, the individual who had

introduced the defendant to Trooper Graham.

       The defendant was dogged in his efforts to find a true hit man who would murder Frank

Perlak and Trooper Graham. He approached two different inmates at the Billerica House of

Correction, asking them if they knew anyone willing to kill Trooper Graham and Frank Perlak in

exchange for “any quantity of money.” The defendant even attempted to orchestrate precisely

how the murders would be carried out. Trooper Graham’s murder was supposed to look like a

line of duty incident, and Mr. Perlak’s death was supposed to be staged as an accident—such as a

house fire, which would kill anyone home at the time of the fire. The defendant conducted due

diligence on the new hit man, going so far as to hire a private investigator in order to determine if

Rico Silva (the fictitious hit man) was “who he says he is,” or whether he was a “C-O-P.”

       Finally, on April 14, 2015, federal agents posing as Rico Silva mailed a Congratulations

Card to Gordon. The card read:

               Hello my friend second job is done. Do you want me to wait a
               week to buy the truck? Will send proof when it’s in the news,
               okay?


2
 Trooper Graham has been promoted to Lieutenant, but is referred to herein by the title he held
during the time period relevant to the defendant’s case.

                                                 7
        Case 1:15-cr-10117-PBS Document 138 Filed 06/16/20 Page 8 of 16



In other words, Frank Perlak was dead. And Trooper Graham was up next.

       On that day, the CW wore an electronic recording device, and he was sitting with Gordon

in the dormitory at the Billerica House of Corrections when the mail was distributed. After the

defendant retrieved the card, he sat at the table with the CW and showed him the card. Then the

defendant stated: “the grey truck is the more important job. That should be in the newspaper.”

He also whispered to the CW: “if they don’t find the body. The grey truck. The cop. If they

don’t find his body, there’s no suspicion. He’s gone.”

       In addition to the seriousness of the defendant’s offense, coupled with the fact that he

attempted to hire a hit man not once—but twice—in order to kill three different people, there is

nothing in the defendant’s background that warrants the extraordinary relief that the defendant is

requesting. Andrew Gordon grew up in Framingham, Massachusetts—the son of an obstetrics

surgeon and a high school career counselor. He earned an MBA from Cornell University, and he

was the founder and owner of a successful employee benefits consulting company, Gordon

Analytic, which generated $1.5 million in commissions annually. There is nothing about the

history and characteristics of this defendant that warrants leniency.

       B.      COVID-19 Does Not Warrant the Defendant’s Release

       The defendant tested positive for COVID-19 on June 2, 2020. According to the medical

professionals at FCI Butner, he remains asymptomatic despite attempting to feign symptoms—

presumably, in order to deceive this Court into granting a reduction in his sentence. As recently

as today, he reported “a productive cough for 3 weeks. Increased yellow sputum from lungs and

nose over the last week” and he reported that his “chest fel[t] congested for the last 3 days.”

What did the medical professional conclude after examining him? That he had no coughing, no




                                                 8
        Case 1:15-cr-10117-PBS Document 138 Filed 06/16/20 Page 9 of 16



production of sputum, no respiratory distress, clear lung sounds, and a normal temperature. See

Exhibit A.

       Given the conduct that landed the defendant in federal prison, it should not surprise this

Court that he continues to engage in deception to get exactly what Andrew Gordon wants. This

is a man, after all, who tried to hire a hit man to kill a State Trooper and an elderly man in order

to secure his release from state custody after trying to hire a hit man to kill his wife. The United

States urges the Court to see through this conduct, and deny the defendant’s motion.

       Furthermore, releasing an inmate with COVID-19 puts the community at risk. And there

is nothing here to suggest the defendant’s medical condition cannot be adequately treated at FCI

Butner (should he require treatment). Counsel for FCI Butner reported the following this

morning:

               We conducted mass testing at LSCI Butner, starting on
               6/1/20. Gordon tested positive on 6/2/20 and at the time, was
               asymptomatic. Yesterday he presented to sick call and reported
               that he's had a cough for 3 weeks. He was noted to be in no acute
               distress, and his respirations were even an[d] non-labored. The
               note from 6/15 indicates that a follow-up with his provider would
               be scheduled for today.

               Following testing of all inmates at LSCI Butner, the inmates were
               moved according to their testing results. COVID+ symptomatic
               inmates were placed in a unit, and COVIC+ asymptomatic inmates
               were moved to separate units. Inmates testing negative are in
               separate units, and units have been designated as "recovered" units
               (for those approved to come off of the isolation units). Inmates in
               the COVID+ symptomatic units will remain in the unit until at
               least 7 days have passed with no symptoms, and following 2
               negative COVID tests with at least 24 hours between
               tests. Inmates in the COVID+ asymptomatic units will remain in
               the unit for at least 14 days post-positive test, assuming no
               symptoms during that time, and following 2 negative COVID tests
               with at least 24 hours between tests.

               All inmates, regardless of their testing result, are continuing to
               receive all of the usual medical care, including any medications

                                                  9
          Case 1:15-cr-10117-PBS Document 138 Filed 06/16/20 Page 10 of 16



                through pill line, sick call appointments if needed, etc. Medical
                staff are in each unit at least 3 times per day, however they are not
                charting symptom or temperature checks unless someone reports
                symptoms.

Statement of Christine Kelly, Senior Attorney, Butner Legal Center.

         C. Victim Statements and the Court’s Imposition of a Twenty Year Sentence

         The Court heard from Trooper Graham and Frank Perlak 3 at sentencing after which this

Court imposed a twenty year sentence of imprisonment.

         Frank Perlak made the following statement at the defendant’s sentencing—urging the

Court to impose the longest possible sentence.

                Starting with the first phone call on Labor Day weekend 2014 Mr.
                Gordon made it very clear he wanted his wife to die and/or
                disappear. His statement that killing her would be cheaper than a
                divorce shows a mindset that has marched his thought process
                throughout his various schemes to have anyone he considers a
                nuisance removed from any possible interference.

                The plot to kill myself and Trooper Graham has again shown his
                constant effort to eliminate problems by whatever means he can
                using whoever he can find. Killing me by setting my house on fire
                shows a total lack of concern for anyone else who could or would
                have been in the house. My wife of 50 years has nothing to do with
                this. Neither do any other family members. Yet he shows no
                concern for them.

                Killing Trooper Graham and having his body not found supports a
                pattern of thought that I firmly believe he will try to enact at some
                time in the future. This constant drive to kill and hide the victims
                shows that he cannot be trusted to function in a civilized world.

                If, as his lawyer stated, Mr. Gordon suffers from Obsessive
                Compulsive Disorder and any disruption can trigger bizarre
                behavior, then I ask the Court to hold him to the longest sentence
                allowed by law. It seems prison would be the place to give him a
                constant routine that he needs to function daily without the
                possibility of disruption.

3
    Mr. Perlak recently passed away.

                                                 10
       Case 1:15-cr-10117-PBS Document 138 Filed 06/16/20 Page 11 of 16




Sentencing Tr. at 14:1-15:4.

       Trooper Andrew Graham also spoke to the Court at sentencing about the impact that the

defendant’s conduct had on him and his family.

              In September 2014 Frank Perlak met with Chelmsford detectives
              and me. He told us an individual named Andrew Gordon wished to
              kill his wife and was actively enlisting his help. Frank Perlak,
              because he wanted to prevent the murder of Andrew Gordon's
              wife, I would argue that Frank Perlak performed the ultimate civic
              duty. Frank Perlak did not do this because of a "don't snitch"
              mentality. Instead he did this, the right thing because he wanted to
              prevent an awful and potential tragedy.

              Later I would pose as a hitman. I would have telephonic as well
              face-to-face detailed conversations with Andrew Gordon. During
              these meetings Andrew Gordon solicited me first to kill his wife
              and ultimately choose to brutally and physically assault her by
              means of any means. Mr. Gordon did not care how I accomplished
              this task. He just cared that it would not come back to him.

              As a result of his criminal activity Mr. Gordon was arrested and
              ultimately indicted out of Middlesex Superior Court. During his
              time awaiting trial Andrew Gordon was being housed at the House
              of Corrections in Billerica. It was there we learned Andrew
              Gordon was actively soliciting violent gang members to kill me
              and Frank Perlak as we were witnesses before an upcoming state
              trial. With this members of the ATF Middlesex Sheriff's
              Department and the State Police conducted an excellent
              investigation.

              Evidence was later presented in the Federal Grand Jury who
              returned Indictments and Gordon was later convicted.

              So I’d like to say, Your Honor, this isn’t in my wheelhouse. This is
              not something that I am normally comfortable doing, standing up
              and talking as a victim. Some law enforcement officers, they
              would consider this a fact, this fact that I'm up here speaking as a
              sign of weakness but I disagree. I'm standing here in defense of
              law enforcement officers and witnesses to illustrate that they are no
              different than anyone else and our lives matter. One might argue
              that there is an apathy and a recent fascination with some aspects
              of our society calling for the killing of cops. Certainly we know
              from Andrew Gordon's own words during the course of this

                                               11
Case 1:15-cr-10117-PBS Document 138 Filed 06/16/20 Page 12 of 16



     investigation that Andrew Gordon was, in fact, attempting to
     capitalize on this very movement.

     In the last four months we have buried a fellow Massachusetts
     State Trooper, a police officer from Auburn, and I have seen the
     agony of a fellow trooper still recovering as a result of a recent
     gunshot wound he received while trying to apprehend an alleged
     cop killer.

     I believe this Honorable Court recognizes that the lives of law
     enforcement officers and witnesses are something and the benefit
     to society is appreciated.

     Because of Andrew Gordon I am no longer considered --
     concerned just for my safety. Rather I had to sit my wife and my
     children down and address their safety. In essence they too became
     victims from this criminal and destructive behavior of Andrew
     Gordon, a depraved individual who could possibly bring harm not
     just to me but to my loved ones.

     As a former member of the Marine Corps, a 12-year veteran of law
     enforcement, I suddenly realized I was a victim of the heinous acts
     of Andrew Gordon. It's not normal for me to sit down my spouse
     and tell her someone is trying to kill her husband and possibly our
     family. The very weight that I and so many other dedicated officers
     feel each day not knowing what lies ahead as we leave home, kiss
     our wives and children, suddenly became surreal.

     Because of Andrew Gordon I had to have conversations with my
     young children that went beyond the normal stranger/danger
     context. I had to compromise the childhood innocence of my
     children when I explained to them that a bad guy wanted to hurt
     dad and they should be vigilant for any cars driving down the street
     which they didn't recognize as well as strangers who came near the
     house.

     I also had to involve some of my neighbors and federal, state and
     local law enforcement and ask them to keep a watchful eye over
     my family during my frequent times away from the house. Because
     of my assignment with the Special Investigations Unit I worked
     days, nights, weekends and sometimes I'm gone for 24 hours at a
     time.

     I understand there are inherent dangers associated with my line of
     work. I wholeheartedly accept that burden every time I put a badge
     and gun on to go to work but Andrew Gordon went beyond that of

                                      12
        Case 1:15-cr-10117-PBS Document 138 Filed 06/16/20 Page 13 of 16



               what the Mafia's hands-off approach to harming members of law
               enforcement and their families, to Andrew Gordon everybody is
               fair game.

               I believe Andrew Gordon represents the worst kind of criminal
               because he is one who wishes to pay others to do his bidding and
               dirty work. Even when I was acting in an undercover capacity, I
               told Mr. Gordon how I'd beat his wife with a crowbar, stab her,
               shoot her. He had no change of expression whatsoever. He didn't
               care because he doesn't care.

               While incarcerated instead of being remorseful and realizing his
               wrongdoings, Andrew Gordon took it to a whole new level and
               plotted to get rid of the witnesses. Andrew Gordon does not think
               he is wrong. As matter of fact I believe he thinks everyone else but
               him is wrong.

               He displays blatant ambivalence for the laws of the
               Commonwealth here in Massachusetts. He plotted to kill a witness,
               Frank Perlak, with complete disregard for the rest of his family,
               even for his wife who may have been in the house while the house
               was burnt down.

               He plotted to kill me in the line of duty or at home with complete
               disregard for the safety and security of my wife and three children.

               This Honorable Court has come to learn from the trial and the
               jury's verdict that Andrew Gordon is coldhearted criminal. As a
               victim I ask this Court to spare this man no mercy. With all due
               respect, I ask Your Honorable Court to impose on Andrew Gordon
               the maximum possible sentence under the law.

Sentencing Tr. at 15:13-20:7.

       The Court also has before it a sealed letter from the defendant’s ex-wife, who he also

tried to have killed, detailing the lingering terror that the defendant’s conduct continues to inflict

on both her and her son’s lives. As she writes, she lives in constant fear. “I take no comfort in

his plan to live far from me—his plan to have me killed did not require proximity. If he is

released, he has more than a million dollars in assets which would go a long way to hiring

someone to hurt me again.” Letter of Christine Gordon, filed under seal.



                                                  13
       Case 1:15-cr-10117-PBS Document 138 Filed 06/16/20 Page 14 of 16



       Finally, these are the Court’s own words when imposing the original twenty year period

of incarceration in June of 2016.

               It is perplexing about what’s going on here. I don’t understand it.
               You don’t have a major mental illness. You're OCD, you have
               Obsessive Compulsive Disorder so I don't really understand what
               was possibly in your mind.

               There doesn’t seem to be any remorse. I kept -- there are no letters
               from people supporting you. As your attorney says, there appear to
               be no friends, no supporters, no letters, no charitable involvement.
               It's actually quite unusual in the course of the[se] kinds of cases
               that I get. Even people who sell drugs or are in gangs, I see some
               mitigating something and I'm not seeing that here and so I am not
               inclined to vary. In fact, it wasn't asked of me. I am inclined to
               impose the sentence of, under all of this and given the fact that
               there were two victims and that's a pattern having to do with the
               wife and really the lack of any remorse that I have seen anywhere,
               I'm going to impose a sentence of 20 years to run, that’s to run
               concurrent with the state sentence.

Sentencing Tr. At 33:19-34:12.

       Extraordinarily, this defendant continues to believe he can outmaneuver everyone for his

own benefit—including this Court. Ironically, the defendant showed no compassion to his

victims and yet he asks this Court to modify his sentence by engaging in continued manipulation

and placing the dedicated medical professionals at FCI Butner at unnecessary risk. The

defendant does not deserve this Court’s compassion.




                                                14
         Case 1:15-cr-10117-PBS Document 138 Filed 06/16/20 Page 15 of 16



   IV.      CONCLUSION

         For the foregoing reasons, the United States respectfully urges the Court deny the

defendant’s motion.

                                              Respectfully submitted,

                                              ANDREW E. LELLING
                                              United States Attorney

                                              /s/ Rachel Y. Hemani
                                              Rachel Y. Hemani
                                              David G. Tobin
                                              Assistant U.S. Attorneys


Dated: June 16, 2020




                                                 15
        Case 1:15-cr-10117-PBS Document 138 Filed 06/16/20 Page 16 of 16



                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                      By:    /s/ Rachel Y. Hemani
                                             Rachel Y. Hemani
                                             Assistant U.S. Attorney
Dated: June 16, 2020




                                                16
